MEMORANDUM **
Guillermo de Jesus Jiron-Gutierres, a native and citizen of El Salvador, petitions pro se for review of a Board of Immigration Appeals’ (“BIA”) order summarily dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal and protection under the Convention Against Torture. Our jurisdiction is governed by 8 U.S.C. § 1252. We review a dismissal under 8 C.F.R. § 1003.1(d)(2)(i) for an abuse of discretion and we review de novo a claim that the summary dismissal violated the petitioner’s due process rights. See Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir.2005). We deny in part and dismiss in pai’t the petition for review.
The BIA’s summary dismissal of Jiron-Gutierres’ appeal was not an abuse of discretion because he failed to state specific grounds for appeal in his Notice of Appeal and did not file a separate brief or statement. See Singh v. Ashcroft, 361 F.3d 1152, 1157 (9th Cir.2004). Because BIA regulations, the notice of appeal form and the briefing schedule warned Jiron-Gutierres that the BIA could summarily dismiss his appeal if he failed to specify the reasons for his appeal or file a brief in support of his appeal after indicating that he would file such a brief, the BIA’s summary dismissal did not violate Jiron-Gutierres’ due process rights. 8 C.F.R. § 1003.1(d)(2)(i); See Singh, 416 F.3d at 1014.
We lack jurisdiction to review the underlying merits of Jiron-Gutierres’ appeal because the BIA’s dismissal was only on *232procedural grounds. See Singh, 361 F.3d at 1157.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.